Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitations of Claims 1 and 17, reading: “providing a substantially smooth side panel top edge”, and “providing a substantially smooth divider panel top edge” are indefinite.  What does a substantially smooth top edge comprise? If a top edge has some flat portions, but also some indents, is it substantially smooth?  Do the top edges need to be completely flat to be smooth?  In fig 9, annotated below, of the present invention, the top edges of the side panels/divider panels appear to have indentations, making it appear that a top-edges comprising some indentations can be substantially smooth under a broadest reasonable interpretation of the present invention.  On the other hand, the panels as shown in figures 5-8, appear to have no indentation on the top sides thereof.  Thus, either interpretation appears to be viable under a broadest reasonable interpretation of the term.  

    PNG
    media_image1.png
    768
    770
    media_image1.png
    Greyscale

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 8-10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4173287, Kumakawa in view of USPGPUB 20180360234, Eichler, US4577773, Bitel, 20150305501, Brown, and further in view of USPGPUB 20150164244, Zeidner et al., hereafter Zeidner.
Regarding Claim 1, Kumakawa discloses a method for the manufacture of a compartmented assembly, comprising the steps of: providing a bottom panel (fig 2, bottom panel 1) from a first sheet of material (fig 2), the bottom panel comprising: (i) the bottom panel edge attachment having notches (spaces between each of the tabs 9 and 10) into at least three bottom panel edges (fig 2), the bottom panel edge attachment notches defining bottom panel edge attachment tabs (9 and 10) therebetween, wherein a bottom panel floor is disposed between the at least three bottom panel edges (fig 2); and 
Providing at least three side panels (side boards 3 and side planks 4, fig 2, and col. 2 lines 55-65) each comprising a side panel wall from a second sheet of material the same as or different than the first sheet of material (fig 2, and col. 2 lines 55-65), the cutting at least three side panels comprising providing a substantially smooth side panel top edge (see annotated fig 2 below, any of the top edges of the tabs on the top side of the side walls may be considered a substantially smooth top edge) and providing side panel bottom edge attachment notches (mortices 7 and 8) into each side panel bottom edge (fig 2), the side panel bottom edge attachment notches defining side panel bottom edge attachment tabs (tabs between mortices 7/8) therebetween (fig 2), 
attaching the at least three side panels to the assembly by mating the side panel bottom edge attachment tabs to the bottom panel edge attachment notches such that the at least three side panels are disposed substantially orthogonally from the bottom panel to define a primary compartment bounded by the bottom panel floor and the at least three side panel walls (fig 2); 
Regarding Claim 17, Kumakawa discloses A method for the manufacture of a compartmented assembly, comprising the steps of: providing a bottom panel from a first sheet of material (fig 2, bottom panel 1), the providing a bottom panel comprising cutting bottom panel edge attachment notches into at least three bottom panel edges, the bottom panel edge attachment notches (spaces between each of the tabs 9 and 10) defining bottom panel edge attachment tabs (9 and 10) therebetween, wherein a bottom panel floor is disposed between the at least three bottom panel edges (fig 3); 
Providing at least three side panels (side boards 3 and side planks 4, fig 2, and col. 2 lines 55-65)  each comprising a side panel wall from a second sheet of material the same as or different than the first sheet of material (fig 2, and col. 2 lines 55-65), the providing at least three side panels comprising cutting a substantially smooth side panel top edge (see annotated fig 2 below, any of the top edges of the tabs on the top side of the side walls may be considered a substantially smooth top edge) and providing  side panel bottom edge attachment notches (mortices 7 and 8) into each side panel bottom edge (see fig 2) the side panel bottom edge attachment notches defining side panel bottom edge attachment tabs therebetween (tabs between mortices 7/8).


    PNG
    media_image2.png
    629
    691
    media_image2.png
    Greyscale

Kumakawa Lacks the steps of: 
(ii) providing at least a first plurality of divider panel attachment tab apertures in a substantially linear arrangement in the bottom panel floor; and cutting at least a first side panel wall attachment aperture into at least two of the side panel walls; cutting at least a first divider panel from a third sheet of material the same as or different than the first and second sheets of material, the cutting at least first divider panel comprising cutting a substantially smooth divider panel top edge and cutting divider panel bottom edge attachment notches into a divider panel bottom edge, the divider panel bottom edge attachment notches defining divider panel bottom edge attachment tabs therebetween, and cutting divider panel side edge attachment notches into divider panel side edges, the divider panel side edge attachment notches defining divider panel side edge attachment tabs therebetween; attaching the at least first divider panel to the assembly by mating a divider panel side edge attachment tab to the first side panel attachment aperture disposed in the side panel wall and by mating the divider panel bottom edge attachment tabs to the at least first plurality of divider panel attachment tab apertures disposed in the bottom panel floor to divide the primary compartment into at least first and second sub-compartments (claims 1 and 17); 
and wherein the entire surface of the bottom panel that is circumscribed by the side panels and the divider panel(s) is free of bottom panel floor attachment apertures (claim 1) and after the manufacture of the compartmented assembly no divider panel attachment tab apertures are exposed through the bottom panel floor within the primary compartment (Claim 17).
and wherein at least the bottom panel is fabricated from acrylic having a thickness of at least about 0.106 inches (Claim 1), and wherein the acrylic is transparent (Claim 10).
of providing the structure above by cutting the provided panels, apertures and tabs (Claims 1 and 17); wherein the cutting is performed via a laser (Claim 9).
Regarding the provision of divider panels and related structure Brown discloses a drawer organizer like the storage containers of Kumakawa and of the present inventions and discloses that such assemblies includes (ii) providing at least a first plurality of divider panel attachment tab apertures (apertures 20 on base 12 which correspond to the tabs 22 on the bottom of partition 14) in a substantially linear arrangement in a bottom panel floor (see fig 3); and providing at least a first side panel wall attachment aperture (apertures 20 on sidewall 14 in fig 3, which correspond to tabs 22 of middle partition 14 in fig 3) into at least two of the side panel walls (compare fig 3 with fig 6, which shows a middle partition 14 attached to two sidewalls via the apertures shown in fig 3); providing at least a first divider panel (see annotated fig 6 below, and par 0024-0026) from a third sheet of material the same as or different than the first and second sheets of material(see annotated fig 6 below, and par 0024-0026), providing at least first divider panel comprising cutting a substantially smooth divider panel top edge and cutting divider panel bottom edge attachment notches into a divider panel bottom edge, the divider panel bottom edge attachment notches defining divider panel bottom edge attachment tabs therebetween, and cutting divider panel side edge attachment notches into divider panel side edges, the divider panel side edge attachment notches defining divider panel side edge attachment tabs therebetween (compare figs 3 and annotated fig 6 below); attaching the at least first divider panel to the assembly by mating a divider panel side edge attachment tab to the first side panel attachment aperture disposed in the side panel wall and by mating the divider panel bottom edge attachment tabs to the at least first plurality of divider panel attachment tab apertures disposed in the bottom panel floor to divide the primary compartment into at least first and second sub-compartments (see annotated fig 6 below, and fig 3, and paragraphs 22-26 of Brown) in order to provide a highly customizable, storage container system that provides sturdy base and partition arrangements (par 0010, and abstract) and to removably retain the partitions to the sidewalls by friction fit (par 0027). 

    PNG
    media_image3.png
    682
    799
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumakawa by including the partitions and related tabs and linearly arranged corresponding apertures into the walls of Kumakawa in order to provide a highly customizable, storage container system that provides sturdy base and partition arrangements and to removably retain the partitions to the sidewalls by friction fit as taught by Brown.  
Examiner also notes, that even though Brown comprises multiple apertures throughout the walls of Brown, that one of ordinary skill in the art could reasonably look to Brown for only the teachings of providing a partition that extends from one sidewall to another, and which has tabs at the ends and bottoms thereof which correspond to apertures in the base and sidewall to which the partitions are attached. In other words, in applying these teachings of Brown onto Kumakawa one of ordinary skill in the art would not be limited to have to then take every other teaching of Brown and apply these too to Kumakawa.  In addition, Kumakawa already discloses that cutouts are needed for attaching walls thereof to adjacent walls thereof, in the otherwise solid boards of Kumakawa, so in modifying Kumakawa in view of Brown to include partitions in the Kumakawa assembly, providing cutouts to allow for such partitions to be attached would be an expected part of this modification.  Also, it would make sense to one in the art to retain the otherwise solid, non-holed structure of the boards in Kumakawa in making such a modification such that materials that are retained in the crates, for example, the labels described in col. 6 lines 30-40, would not fall through any openings in the boards-walls of Kumakawa.  
Regarding entire surface of the bottom panel that is circumscribed by the side panels and the divider panel(s) is free of bottom panel floor attachment apertures and after the manufacture of the compartmented assembly no divider panel attachment tab apertures are exposed through the bottom panel floor within the primary compartment, Kumakawa already discloses that the spaces between the sidewalls thereof is free of apertures. Thus, in modifying Kumakawa in view of Brown to include divider panels and corresponding divider panel apertures in the base and sidewalls of Kumakawa, the resulting product would also comprise entire surface of the bottom panel that is circumscribed by the side panels and the divider panels being free of bottom panel floor attachment apertures and after the manufacture of the compartmented assembly no divider panel attachment tab apertures being exposed through the bottom panel floor within the primary compartment.
Regarding at least the bottom panel is fabricated from rigid acrylic having a thickness of at least about 0.106 inches (claims 1 and 11), wherein the acrylic material is transparent (Claim 10), and wherein the side panels and first divider panel are [also] fabricated from rigid acrylic having a thickness of at least about 0.106 inches (Claim 15).  
Bitel discloses a utility box method which includes the provision of dividers 12 which, like the panels of Brown, are designed to compartmentalize a storage compartment, and discloses that it is known for dividers of this type to be made of a transparent acrylic material in order to provide a resilient locking design (col. 4, 10-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumakawa by forming at least one side panel and first divider panel out acrylic in order to provide a resilient locking design, as taught by Bitel.
Zeidner discloses a divider for shelfing (Fig 1) which includes a divider 20, like the dividers of Brown and the divider of the present invention, and discloses that in such a construction of removable dividers, it is known to have “the divider possess a lateral thickness of about 0.10 to 0.20 inches” (par 0052) in order to maintain the strength and rigidity of the divider, and reduce manufacturing costs, par 0052.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumakawa by having the walls of the dividers of the Modified Brown assembly be a thickness of about .106 inches in order to maintain the strength and rigidity of the divider, and reduce manufacturing costs as taught by Zeidner.
Regarding the panels and related structure being provided by cutting by a laser Eichler discloses a modular display system for displaying modules, like the modular container system of Kumakawa, and discloses that in the manufacturing of the cutting acrylic plates/walls of said module (par 0003), it is known to perform the cutting of such materials by laser cutting (par 0065). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by incorporating laser cutting to cut the acrylated parts of Modified Kumakawa in order to use a known effective cutting technique to cut the acrylated parts of Modified Kumakawa.
Regarding Claim 8, Kumakawa also discloses wherein each side panel top edge and divider panel top edge are free from notches and tabs (Since all of the tabs on the top edge of the sidewalls of Kumakawa, one of which is defined as the top edge in the rejection above, see above, lack any notches), and since the partitions as supplied in view of Brown have top sides that are completely free of notches, and the top edges are unattached to other panels such that the assembly has an open top opposite the bottom panel which permits access into the primary compartment (at least when the lid is removed from the sidewalls, as is possible in view of col. 2 lines 55-58 and col 3 liens 40-42 of Kumakawa).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kumakawa, Negishi, Bitel, Brown, Zeidner and further in view of USPN 4357383, Howden. 
Regarding Claim 2, the Kumakawa method as modified by Brown, Negishi, Bitel and Zeidner discloses all the limitations of Claim 1 as discussed above. 
Modified Kumakawa lacks destaticizing at least one of the bottom panel, side panels, and first divider panel using ionized air.
Howden discloses a process of forming a metallized layer on rigid polymeric substrates in order to make the layered substrate suitable for packaging edible products, (abstract), and discloses that it is known to create such a metallized layer by a process of destaticizing a portion of the layer of the substrate by directing a current of ionized air against a surface thereof, in order to facilitate handling of the structure prior to consumer use (col. 3, 40-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumakawa by forming a metallized layer on the Brown walls via destaticizing a portion of the layer of the walls by directing a current of ionized air against a surface thereof in order to have the walls be suitable for packaging edible products, as taught by Howden, via a process that makes the walls and related parts easier to handle during a manufacturing thereof, as also taught by Howden.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kumakawa, Negishi, Brown, Bitel, and Zeidner, and further in view of USPN 5105953, Finnegan.    
Regarding Claims 3-4, the Kumakawa method as modified by Negishi, Brown, Bitel, and Zeidner discloses all the limitations of Claim 1 as discussed above. 
Modified Kumakawa lacks securing at least one of the side panels and the first divider panel to the bottom panel using an adhesive, and applying an adhesive to a juncture between the side panel bottom edges and the bottom panel edges; and applying an adhesive to a juncture between at least one of the divider panel side edges and at least one of the side panel walls.
Finnegan discloses a drawer storage rack like that of Brown in which several compartment forming pieces are joined together in an interlocking fashion.  Also, Finnegan discloses that, in such a process where parts are attached to one another, it is useful to add an adhesive at the portions of the parts which are attached to one another to accomplish a sufficient supporting fit of the parts (col. 1, 55-70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumakawa by applying adhesive to overlapping joining parts of the Kumakawa interlocking storage assembly components in order to make the connection more rigid if so desired by a user in view of the teachings of Finnegan.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kumakawa, Negishi, Brown, Bitel, Zeidner, and Finnegan, and further in view of USPGPUB 20080026662, Ramsey.
Regarding Claims 5-7, the Kumakawa method as modified by Negishi, Brown, Bitel, and Zeidner and Finnegan discloses all the limitations of Claim 4 as discussed above. 
Modified Kumakawa lacks the adhesive comprising a radiation curable adhesive, wherein the adhesive comprises a UV curable adhesive and the method further comprises: curing the adhesive by subjecting the assembly to a UV source, and also wherein the UV curable adhesive comprises an acrylated urethane adhesive. 
Ramsey discloses a flexible surface having a UV curable waterproofing composition used for adhesion, abstract and par 0002, and discloses that, in treating a material to be beneficially adhesive and waterproof,  UV curable (par 0004) and radiation curable (par 0005) compositions, such as urethane adhesives (par 0344), may be used and which adhesives may be acrylated (par 0005) and that it is known to cure such materials by subjecting the materials to UV sources (par 0247) in order to initiate rapid polymerization in the treating process (par 0247, and par 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumakawa by having the adhesive comprise a radiation curable adhesive, wherein the adhesive comprises a UV curable adhesive and the method further comprises: curing the adhesive by subjecting the assembly to a UV source, and also wherein the UV curable adhesive comprises an acrylated urethane adhesive  in order to have the adhesive be adhesive through a beneficially efficient rapid polymerization process as taught by Ramsey.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumakawa, Negishi, Brown, Bitel, and Zeidner, and further in view of and further in view of USPN 5848926, Jardetzky.  
Regarding Claim 11, the Kumakawa method as modified by Negishi, Brown, Bitel, and Zeidner discloses all the limitations of Claim 1 as discussed above.
Modified Kumakawa lacks the acrylic being cast acrylic. 
Jardetzky discloses a method of creating removably adherable construction elements, like the removably adherable acrylic elements of Brown, and discloses that in making such removably adherable elements that it is known to make the elements out of cast acrylic.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumakawa by making the acrylic parts of Modified Kumakawa out of cast acrylic in order to use a known material to create the acrylated detachably connected parts of Modified Kumakawa.
Regarding Claim 18, the Kumakawa method as modified by Negishi, Brown, Bitel, and Zeidner discloses all the limitations of Claim 17 as discussed above, and also discloses each of the bottom panel, side panels and divider panels being fabricated from acrylic having a thickness of at least about 0.106 inches (see rejection above).
Modified Kumakawa lacks said acrylic being cast. 
Jardetzky discloses a method of creating removably adherable construction elements, like the removably adherable acrylic elements of Brown, and discloses that in making such removably adherable elements that it is known to make the elements out of cast acrylic.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumakawa by making the acrylic parts of Modified Kumakawa out of cast acrylic in order to use a known material to create the acrylated detachably connected parts of Modified Kumakawa.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kumakawa, Negishi, Brown, Bitel, and Zeidner, and further in view of USPGPUB 20120319550, Manniso.
Regarding Claim 13, the Kumakawa method as modified by Negishi, Brown, Bitel, and Zeidner discloses all the limitations of Claim 1 as discussed above. 
Modified Kumakawa lacks the acrylic having a thickness not greater than about 0.275 inches (7).
Manniso discloses a parts storage drawer (Fig 1)  which includes a divider 16, like the dividers of Kumakawa, having a retainer wall portion 70/67 and discloses that in such a construction of removable dividers, like the removable dividers of Brown, that it is known to have “any suitable thickness including, but not limited to greater than about 3 mm, greater than about 5 mm, greater than about 10 mm, greater that about 15 mm, greater than about 20 mm, and any range between and including the thickness values provided”, which ranges fall in the range of .275 inches (par 0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumakawa by having the divider walls of Modified Kumakawa be a thickness of .275 inches in order to have the walls of a divider be of thickness shown to be effective in the art for such dividers.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kumakawa, Negishi, Brown, Bitel, and Zeidner, and further in view of USPGPUB 20140156049, Walker, Jr.  
Regarding Claim 14, the Brown method as modified by Negishi, Brown, Bitel, and Zeidner, discloses all the limitations of Claim 1 as discussed above. 
Modified Kumakawa lacks the method steps of: providing, over a network, an interactive template that enables a user to graphically design the compartmented assembly, wherein the interactive template provides the ability of the user to graphically input specifications for the compartmented assembly, including at least the following specifications: specification of a size and shape of the base panel; and specification of the placement of the at least one divider panel within the primary compartment; receiving, over the network, the specifications from the user; inputting the specifications to a digitally controlled cutting device; placing at least one of the first, second, and third sheets of material into the digitally controlled cutting device; and performing the cutting steps with the digitally controlled cutting device.
Walker Jr. discloses a systems and methods for construction abstraction including steps of: providing, over a network (par 0069), an interactive template (par 0046, the file input and related subsequent inputs serve as an interactive template) that enables a user to graphically design a compartmented assembly (fig. 4, par 0051, par 0065), wherein the interactive template provides the ability of the user to graphically input specifications for the compartmented assembly (par 0066), including at least the following specifications: specification of a size and shape of a base panel (par 0050 -0051); and specification of the placement of the at least one divider panel within the primary compartment (par 0050); receiving, over the network, the specifications from the user (par 0043, and 0050); inputting the specifications to a digitally controlled cutting device (par 0047); placing at least a set of materials into the digitally controlled cutting device (par 0047); and performing the cutting steps with the digitally controlled cutting device (par 0068), in order to interactively generate a frame design based on user specifications in an automated manner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumakawa by using the machine of Walker Jr. via the method steps of: providing, over a network, an interactive template that enables a user to graphically design the compartmented assembly, wherein the interactive template provides the ability of the user to graphically input specifications for the compartmented assembly, including at least the following specifications: specification of a size and shape of the base panel; and specification of the placement of the at least one divider panel within the primary compartment; receiving, over the network, the specifications from the user; inputting the specifications to a digitally controlled cutting device; placing at least one of the first, second, and third sheets of material into the digitally controlled cutting device; and performing the cutting steps with the digitally controlled cutting device, in order to produce the cut and assembled components disclosed in Brown in an automated manner, as taught in Walker Jr.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 10206505, 4173287, D873566, 6782672, 20140238995 20100018966 5862931, 1072009, 20140190640, 20040155564, 20110159262, 3524691, 2945732, 2226670, 4759449, each disclose state of the art containers with removable walls/partitions and thus each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/EVAN H MACFARLANE/Examiner, Art Unit 3724